oO S&S SN DWN TA FF WY BD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 13-18735-mkn Doc 311 Entered 03/23/21 14:27:39 Page 1 of 2

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re ) Case No. BK-S 13-18735-MKN
SIX STAR CLEANING AND CARPET ) IN PROCEEDINGS UNDER CHAPTER 7
SERVICES, INC. )

) TRUSTEE’S STATUS REPORT

)

)

)

Debtor(s) )
)
)

 

Trustee, LENARD E. SCHWARTZER, hereby provides the following update regarding the
above-entitled case:

1. This Case was commenced by the filing of a Chapter 11 bankruptcy petition on
October 14, 2013, which was converted to Chapter 7 on September 4, 2014

2. On August 23, 2016, the undersigned was appointed successor Trustee of the above-
captioned estate.

3. An asset of the estate is Debtor’s award in an arbitration proceeding, by default, against
the Laborers International Union of North America Local No. 872, Laborers International Union of
North America Local No. 702, and Tommy White (collectively, the “Union”). The Union failed to
participate in the grievance hearing, which resulted in an award by the Board of Adjustment against
the Union in the amount of $1,134,149.76, including interest.

4. Special litigation counsel was employed on October 24, 2016 [Doc 236], and is seeking to

 
mn Se Ww

Oo Oo JT DH

 

 

Case 13-18735-mkn Doc 311 _ Entered 03/23/21 14:27:39 Page 2 of 2

have the award made into a US District Court judgment. The litigation is captioned Six Star
Cleaning and Carpet Services, Inc. et al. v. Laborers International Union of North America Local
No. 872 et al. (Case No. 2:11-cv-00524-LDG-CWH) and is pending in the United States District
Court for the District of Nevada.

5. Successor Trustee filed a Motion for Partial Summary Judgment on September 16, 2016.

6. The Union filed its opposition to the Motion for Partial Summary Judgment on
October 14, 2016, and Successor Trustee filed his reply on October 28, 2016.

7, On September 21, 2017, the District Court issued an order denying the Motion for Partial
Summary Judgment and remanding it to arbitration

8. Arbitrator dismissed the Debtor’s claim against Laborer’s Union.

9. Motion to Vacate Arbitration Award filed in District Court on September 13, 2020.
Motion is based on arbitrator’s undisclosed conflict of interest.

10. Michael E. Avakian, Esq. withdrew from the US District Court case on August 24, 2018.
Yvette Chevalier, Esq. was employed in his place per order entered October 15, 2018 [Doc 268].

11. Motion to Reinstate Wimberly, Lawson & Avakian as counsel of record filed with
District Court on March 15, 2021

12. The Trustee recommends keeping this case open pending the outcome of the

investigation of the arbitrator.

DATED: March 23, 2021

 

 

LENARD E. SCHWARTZER |
Trustee

 
